internal_revenue_service department of the treasury u i l no washington dc contact person telephone number in reference ta cc dom p si plr-118833-98 date dec legend company state shareholders a dear this letter responds to a letter dated date and supplemental information requesting a ruling on behalf of company under sec_1362 of the internal_revenue_code the information submitted discloses that company was incorporated in state on a intended to be has two shareholders shareholders it an s_corporation since its incorporation company is represented that company has believing itself to be an s_corporation company has operated accordingly however company discovered that its s election had not been timely filed after the end of its first taxable_year company requests a ruling that its sec_1362 election will be treated as timely made for its taxable_year that begins on a sec_1362 provides that a small_business_corporation may elect to be an s_corporation sec_1362 explains when an s election will be generally if an s election is made within the first effective two and one half months of that corporation will be treated as tin which the election is made a corporation’s taxable_year then an s_corporation for the year sec_1362 provides that plr-118883-98 if an sdollar_figure election is made after the first two and one half months of a corporation's taxable_year then that corporation will not be treated as an s_corporation until the taxable_year following the year in which the s election is made sec_1362 provides that if no sec_1362 election is made for any taxable_year and the secretary determines that there was reasonable_cause for the failure to timely make such election then the secretary may treat such an election as timely made for such taxable_year and sec_1362 shall not apply applying the relevant law to the facts submitted and representations made we rule that company’s sec_1362 election will be treated as timely made for its taxable_year that begins on a however this ruling is contingent on company filing form_2553 election by a small_business_corporation with an effective date of a with the appropriate service_center within days from the date of this ruling attached to the form_2553 a copy of this letter should be except as specifically set forth above we express no opinion concerning the federal tax consequences of the foregoing facts otherwise qualifies as an s_corporation specifically we express no opinion on whether company this ruling is directed only to the taxpayer who requested sec_6110 provides that it may not be used or cited it as precedent sincerely yours luo cue assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
